UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7450



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


BARRY LEWIS MATTHEWS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg. James C. Turk, Senior District
Judge. (6:94-cr-70077-jct)


Submitted:   August 8, 2007                 Decided:   August 17, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Lewis Matthews, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Barry Lewis Matthews appeals* the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See United States v. Matthews, No. 6:94-cr-

70077 (W.D. Va., July 13, 2006).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




     *
      Matthews filed a notice of appeal outside of the appeal
period, and we remanded to the district court to determine whether
Matthews demonstrated excusable neglect or good cause warranting an
extension of the appeal period. See United States v. Matthews, No.
06-7450, 2007 WL 81678 (4th Cir. Jan. 10, 2007) (unpublished). The
district court found Matthews demonstrated excusable neglect or
good cause, and therefore we have jurisdiction to address Matthews’
appeal.

                              - 2 -